Citation Nr: 1030635	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-32 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for chronic 
kidney disease. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1949 to February 
1950 and from April 1951 to February 1954. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New York 
(RO), in which the benefit sought on appeal was denied. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

During the period under appeal, the Veteran's disability due to 
chronic kidney disease has been manifested by no more than 
moderate renal insufficiency with evaluated creatinine level of 
2.7 milligram (mg) and blood urea nitrogen (BUN) level of 29 mg.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
chronic kidney disease have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Codes 7509 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

1.   VA's Duty to Notify and Assist  
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   
 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  
 
Here, prior to the December 2008 RO decision in the matter, VA 
sent a letter to the Veteran in October 2008 that addressed all 
of the notice elements concerning his claim.  The letter informed 
the Veteran of what evidence is required to substantiate the 
claim, and apprised the Veteran as to his and VA's respective 
duties for obtaining evidence.  In the notice letter, VA also 
informed the Veteran how it determines the disability rating and 
the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Board finds that the VCAA duty to notify was 
fully satisfied as to the Veteran's claim. 
 
In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
 
In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA has also provided the 
Veteran with examinations in October 2008 and December 2009 to 
determine the severity of his disorder.  These examinations are 
fully adequate for adjudication purposes.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007). 
 
The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Increased Rating 

In October 2008, the Veteran filed a claim for a higher 
evaluation for his chronic kidney disease.  He is currently 
evaluated with a 60 percent rating under the general criteria 
applicable to genitourinary system dysfunctions, renal 
dysfunction, at  38 C.F.R. § 4.115 (a) and (b), Diagnostic Code 
7509 (hydronephrosis).  He asserts that his symptomatology is 
more severe than that contemplated by the currently assigned 
evaluation.  

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held, however, that in determining the present 
level of disability for any increased-evaluation claim, the Board 
must consider whether to "stage" the rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating claim 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra; See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's disability has been rated under 38 C.F.R. § 
4.115(b), Diagnostic Code 7509, for hydronephrosis.  Under this 
code, the evaluator is instructed to rate severe hydronephrosis 
(more than 30 percent disabling) as renal dysfunction under 38 
C.F.R. § 4.115a.  38 C.F.R. § 4.115(b), Diagnostic Code 7509. 

Renal dysfunction is rates as 60 percent disabling if there is 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 (when diastolic pressure is 
predominantly 120 or more).  38 C.F.R. § 4.115a; see also 38 
C.F.R. § 4.104.   

An 80 percent evaluation is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg; or, 
creatinine 4 to 8 mg; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  38 C.F.R. § 4.115a.  A higher, total rating, 
evaluation is warrant for more severe symptomatology.  Id.  

Where diagnostic codes applicable to genitourinary dysfunction 
refer the decision maker to these specific areas dysfunction 
(renal or urinary), only the predominant area of dysfunction 
shall be considered for rating purposes.  38 C.F.R. § 4.115a.  

In this case, the Veteran seeks a higher evaluation than 60 
percent for his chronic kidney disease. 

The medical evidence from the period under appeal includes VA 
treatment records since April 2007, and the reports of a November 
2008 and December 2009 VA genitourinary examination.  
Collectively, this medical evidence shows the Veteran has 
moderate renal insufficiency with elevated levels of creatinine 
and BUN, where the highest reported lab results showed 2.7 mg and 
32 mg, respectively.  There was no evidence of edema or renal 
calculi, and there was no history of dialysis.  The Veteran's 
hypertension was had well-controlled by medication.  The Veteran 
denied symptoms of headache, visual change, nausea, vomiting, 
dysuria, and dyspnea on exertion.  He complained of fatigue.  

Based on a review of the evidence throughout the period under 
appeal, the Board finds that the evidence shows that the 
Veteran's symptomatology warrants no more than currently assigned 
60 percent evaluation.  See 38 C.F.R. § 4.115a.  

At no point during this period does the evidence show persistent 
edema and albuminuria, or generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  The Veteran reported symptoms of fatigue, but there is 
no indication in the record that he has been characterized as in 
"poor health" due to his moderate renal insufficiency.  
Additionally, while the Veteran reported a weight loss of 30 
pounds over the period of a few months, this was attributed to 
medications for his non-service connected metastatic renal cell 
carcinoma.  See November 2008 VA examination report.  

It is noted that the most recent February 2010 treatment record 
shows the Veteran was evaluated with diminishing renal 
sufficiency; however, the treatment records continue to reflect a 
diagnosis for moderate renal insufficiency.  Further, the record 
shows that the Veteran's creatinine and BUN levels have been well 
below those required for an evaluation in excess of 60 percent.  
See 38 C.F.R. § 4.115a.  Accordingly a rating greater than 60 
percent is not shown under the other potentially applicable 
criteria for renal dysfunction.  See Id.

In conclusion, the Board finds that an evaluation in excess of 60 
percent for chronic kidney disease is not warranted.  See 
38 C.F.R. § 4.115(a), 4.115(b), Diagnostic Code 7509.  

The Board notes that the severity of the Veteran's symptomatology 
has been relatively constant throughout the period of this 
appeal; therefore, "staged" ratings are not warranted.  38 
C.F.R. § 4.118a; Hart, 21 Vet. App. 505.  Should the Veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made. The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Board finds that the Rating Schedule is 
adequate.  Higher evaluations than  the currently assigned 60 
percent rating are provided for certain manifestations of the 
service-connected disability at issue, but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disorder.  
Accordingly, referral for extraschedular consideration is not in 
order.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. 
App. 111, 115 (2008)


ORDER

Entitlement to an evaluation in excess 60 percent for chronic 
kidney disease is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


